Citation Nr: 0315604	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  02-16 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUE

Whether new and material evidence had been presented to 
reopen the claim of service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD


M. Hannan, Counsel
REMAND 

The veteran, who had active service from April 1957 to April 
1959, died in July 1996.  The appellant is the veteran's 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

Pursuant to 38 U.S.C.A. §§  7101(c) and 7107(c), I have been 
designated by the Chairman of the Board of Veterans' Appeals 
as an acting Veterans Law Judge to conduct the hearing on 
appeal, which was held in March 2003 in Washington, D. C.  A 
transcript of the hearing is of record.  

This case presents some procedural issues that must be 
addressed before the Board can reach a decision on the 
merits.  

First, apparently, 1 of 2 volumes of the claims file is 
missing.  As of March 2003, a search by the RO for the volume 
has been unsuccessful.  

Second, there is a question of whether a notice of 
disagreement (NOD) was filed to a September 1996 rating 
decision, denying service connection for the cause of death 
and dependency and indemnity compensation (DIC) under 
38 U.S.C.A. § 1318. 

Third, in 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), was enacted and modified VA's duty to notify and duty 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  No document of 
record meets the specific notice requirements erected by the 
VCAA.  Quartucccio v. Principi, 16 Vet. App. 183 (2002). 

Fourth, the appellant's representative has raised the issue 
of entitlement to DIC under 38 U.S.C.A. § 1318. 

In order to ensure procedural due process, this case is 
REMANDED to the RO for the following action: 

1.  Conduct a search for the missing 
volume of the claims folder, including a 
search of records retired or archived.  A 
negative search should be documented for 
the record. 

2.  Determine whether the appellant's 
then representative, Disabled American 
Veterans, filed a timely NOD to the 
September 1996 rating decision, denying 
service connection for the cause of death 
and entitlement to DIC under 38 U.S.C.A. 
§ 1318.  If an adverse determination is 
made on the notice-of-disagreement issue, 
notify the appellant and her 
representative and provide notice of her 
appellate rights.  

3.  Ensure compliance with the duty to 
notify and the duty to assist provisions 
of the Veterans Claims Assistance Act of 
2000, codified in part at 38 U.S.C.A. §§ 
5103, 5103A.  The duty to notify includes 
notice that VA will obtain records of 
Federal agencies, including VA records, 
the veteran identifies; and that he is 
responsible for identifying and 
submitting records from State or local 
governments, private health-care 
providers, current or former employers 
and other non-Federal governmental 
sources, unless he signs a release, which 
would authorize VA to obtain them.  

4.  With authorization from the 
appellant, obtain a copy of the autopsy 
report. 

5.  After the above development, 
adjudicate the issues of service 
connection for the cause of death and 
entitlement to DIC under 38 U.S.C.A. 
§ 1318:  

a.  If a timely NOD was filed to the 
September 1996 decision and the 
decision on the merits remains 
adverse to the appellant, provide 
the appellant and her representative 
with a Statement of the Case, 
summarizing the law and evidence 
considered in the de novo review of 
the claim of service connection for 
the cause of death and entitlement 
to DIC under 38 U.S.C.A. § 1318.  
Notify the appellant that a 
substantive appeal must be timely 
filed in order to perfect the appeal 
of the September 1996 rating, 
otherwise, that decision is final. 

b.  If a timely NOD was not filed to 
the September 1996 decision and the 
decision to reopen the claim of 
service connection for the cause of 
death remains adverse to the 
appellant, provide the appellant and 
her representative with a 
supplemental statement of the case 
(SSOC), summarizing the law and 
evidence considered, denying the 
petition to reopen.  The appellant 
need not respond to the SSOC because 
the issue has already been perfected 
for appeal.  Under these 
circumstances, the claim of 
entitlement to DIC under 38 U.S.C.A. 
§ 1318 should be considered a claim 
to reopen.  If the claim is not 
reopen, provide the appellant and 
her representative with a SOC, 
summarizing the law and evidence 
considered.  Notify the appellant 
that a substantive appeal must be 
timely filed in order to perfect the 
appeal of this issue. 

i.  In either event, the 
adjudication should address the 
arguments raised regarding 
aggravation of alcoholism by 
service-connected disability, 
Allen (Alfred) v. Brown, 7 Vet. 
App. 439 (1995); and secondary 
service-connection for 
alcoholism, Allen (William) v. 
Principi, 237 F. 3d 1368 (Fed. 
Cir. 2001).  

ii.  If the medical evidence is 
insufficient to decide the 
claim, arrange with the 
appropriate VA medical facility 
for a review of the claims file 
by a psychiatrist.   The 
potential medical questions to 
be asked are whether the 
veteran's service-connected 
psychiatric disorder aggravated 
alcoholism and, if so, whether 
the increase in disability to 
the nonservice-connected 
condition, contributed 
substantially or materially to 
the cause of death; and, 
alternatively, whether 
alcoholism was secondary to 
service-connected disability.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

